OPINION OF THE COURT

Per Curiam.

Respondent was admitted to the practice of law by this court on March 13, 1957. This proceeding was commenced on October 5, 1978 on the petition of the Grievance Committee of the Eighth Judicial District. In its petition the grievance committee charged respondent with violating canons 1, 6 and 9 of the Code of Professional Responsibility and section 155.35 of the Penal Law in placing funds from an estate in his special bank account which, on numerous occasions prior to *427distribution of the estate on June 13, 1977, contained insufficient funds to distribute to the legatees. Respondent admits the allegations of professional misconduct set forth in the petition and submits himself to discipline by this court.
Presently, respondent is an Assistant Town Attorney for the Town of Hamburg. In mitigation of his misconduct respondent has made complete distribution of the estate, with interest, through the refinancing of the mortgage covering his residence, and has fully co-operated with the grievance committee. There has been no showing of any prior misconduct. Considering these facts, we suspend respondent from the practice of law for a period of two years and until further order of this court.
Card amone, J. P., Simons, Hancock, Jr., Schnepp and Witmer, JJ., concur.
Order of suspension entered.